PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/817,836
Filing Date: 13 Mar 2020
Appellant(s): Kogan et al.



__________________
Bradley A. Forrest
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed November 19, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated June 1, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth below:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 2004/0268360 to Atkin et al. (“Atkin”), over U.S. Patent Application Publication No. 2007/0130506 to Danninger (“Danninger”), and also over U.S. Patent Application Publication No. 2017/0357627 to Peterson et al. (“Peterson”).
Regarding claims 1, 14 and 18, Atkin teaches a method, apparatus and computer instructions for transmitting accessibility information from a client to a server (see e.g. paragraph 0003).  Like claimed, Atkin particularly teaches:
detecting sensory parameter adjustments to one or more applications (see e.g. paragraph 0008: Atkin discloses that the user can access applications, understandably from a server, by using a web browser at a client device.  Atkin discloses that the user can be presented with a form or pop-up window to select accessibility options, whereby the selected accessibility options are sent to a 
receiving a selected parameter adjustment set (see e.g. paragraphs 0010-0012: as noted above, Atkin discloses that the user can be presented with a form or pop-up window to select accessibility options, whereby the selected accessibility options are sent to a server and understandably used to configure an application.  Atkins thus teaches receiving a selected parameter adjustment set, i.e. a selected set of accessibility options, for provision to the server.); and
applying the selected parameter adjustment set to at least one of the one or more applications (see e.g. paragraphs 0010-0012: as noted above, Atkin discloses that the user can be presented with a form or pop-up window to select accessibility options, whereby the selected accessibility options are sent to a server and understandably used to configure an application.  The selected set of accessibility options, i.e. the selected parameter adjustment set, is thus applied to the application.).
Accordingly, Atkin teaches a computer implemented method similar to that of claim 1.  Atkin suggests that such teachings can be implemented via a computer system (e.g. a client computer) that understandably comprises a processor and memory having stored therein a program for performing the above tasks (see e.g. paragraphs 0008 and 0012-0013).  The memory of such a computer system is considered a computer readable storage device like that of claim 14, and the computer system is considered a system similar to that of claim 18.  Atkin, however, does not explicitly teach counting the detected sensory parameter adjustments, comparing the number of counted sensory parameter adjustments to a threshold number of sensory parameter adjustments, and prompting the user to select a parameter adjustment set 
Danninger nevertheless generally teaches, when a user fills in a minimum number of fields in an interactive form, providing values in some or all of the remaining fields based on the information entered by the user (see e.g. paragraphs 0001 and 0009).  That is, regarding the claimed invention, Danninger generally teaches detecting parameter inputs to an application (i.e. detecting inputs to fields of an interactive form), counting the detected parameter inputs and comparing the number of counted parameter inputs to a threshold number of parameter inputs (i.e. detecting if the user filled in the minimum number of fields), and providing a parameter set in response to the number of counted parameter inputs exceeding the threshold number (i.e. providing values in some or all of the remaining fields when the user fills in the minimum number of fields) (see e.g. paragraphs 0001 and 0009).
It would have been obvious to one of ordinary skill in the art, having the teachings of Atkin and Danninger before him prior to the effective filing date of the claimed invention, to modify the method, computer readable storage device and system taught by Atkin so as to count the detected parameter inputs (i.e. sensory parameter adjustments) entered into the form, compare the number of counted parameter inputs to a threshold number of parameter inputs, and provide a parameter set (i.e. a sensory parameter adjustment set) in response to the number of counted parameter inputs exceeding the threshold number, as is taught by Danninger.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to more efficiently fill in the form, as is evident from Danninger.
Peterson generally teaches, when the user fills out a form, prompting the user to select a parameter set from multiple sets of preconfigured parameters (see e.g. paragraphs 0226-0228 and 0230, and FIGS. 8D and 8E).

As per claim 2, it would have been obvious, as is described above, to modify the method taught by Atkin so as to count the detected parameter inputs (i.e. sensory parameter adjustments) entered into the form, and compare the number of counted parameter inputs to a threshold number of parameter inputs as is taught by Danninger.  Danninger does not explicitly disclose that the threshold number of sensory parameter adjustments is two like claimed, but nevertheless suggests that the threshold number can arbitrarily be chosen based on the application (see e.g. paragraphs 0001 and 0009). Consequently, it is apparent that the threshold number can be two.  The above-described combination of Atkin, Danninger and Peterson is thus further considered to teach a method like that of claim 2.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner: the 35 U.S.C. 112(b) rejections to claims 8, 12, 15-17 .


(2) Response to Argument
The Rejection of Claims Under § 103
	Regarding claims 1, 14 and 18, the Appellant generally provides the following arguments: (i) Atkin does not receive a selected parameter adjustment set; (ii) Danninger does not count sensory parameter adjustments; (iii) Peterson does not prompt a user to select a parameter adjustment set; and (iv) Danninger and Peterson are not analogous art.
	More particularly concerning Atkin, the Appellant contests the Examiner’s assertion that “the ability in Atkin for the user to be provided a pop-up window to select accessibility options teaches both the claimed selecting of sensory parameter adjustments and a set of sensory parameter adjustments that can be selected from multiple sets of preconfigured sensory parameter adjustments.”  (Appeal Brief, page 9).  The Appellant submits, “the assertion is believed to be in error, as the user in Atkin is not selecting a ‘set from multiple sets of preconfigured sensory parameter adjustments’ as claimed, but is simply selecting individual options from a list of options in the pop-up window.”  Id.  The Appellant submits that “[i]n Atkin, the only potential set of parameter adjustments is any adjustments made by the user” and argues that “[n]owhere in Atkin is the user selecting a set of adjustments from multiple sets of preconfigured adjustments.”  (Appeal Brief, page 10).  The Appellant further argues that the last element of claim 1 (“applying the selected parameter adjustment set to at least one of the one or more applications”) is not taught by Atkin because, again, “[t]he claimed parameter adjustment set is not the set of the adjustments made by the user in Akin using the pop up window, but Id.   
The Appellant thus makes much of Atkin’s teaching, or lack thereof, with respect to a parameter adjustment set selected “from multiple sets of preconfigured sensory parameter adjustments.”  However, in response, the Examiner respectfully notes that the rejection does not rely on Atkin to teach a set of sensory parameter adjustments selected from multiple sets of preconfigured sensory parameter adjustments.”  The Examiner has made no assertion that Atkin provides such a teaching.  Rather, the rejection relies on Atkin to teach (i) detecting sensory parameter adjustments to one or more applications, (ii) receiving a selected parameter adjustment set, and (iii) applying the selected parameter adjustment set to at least one of the one or more applications (see pages 4-5 of the Final Rejection mailed on June 1, 2021).  As for selecting from multiple sets of preconfigured sensory parameter adjustments, the rejection instead relies on Peterson’s general teaching of prompting a user to select a parameter set from multiple sets of preconfigured parameters; when combined with Atkin’s teaching of parameter adjustments that are sensory parameter adjustments to be applied to one or more applications, the combination would teach prompting a user to select a sensory parameter adjustment set from multiple sets of preconfigured sensory parameter adjustments (see page 6 of the Final Rejection).  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner thus respectfully maintains that Atkin teaches receiving a selected parameter adjustment set.  Like noted in the Final Rejection (see page 4), Atkin teaches presenting a form or pop-up window to a user to select accessibility options, whereby the selected accessibility options are sent to a server:
Currently, a user must be explicitly asked or prompted for accessibility needs before a web server can generate and send content to the user.  For example, the user may be presented with a form or pop-up window in which the user may select accessibility options.  This information is then transmitted back to the Web server.  Such a system, however, requires active user input.  Further, in some cases the user may be unable to view the form depending on the particular accessibility requirements.  This type of system is burdensome and requires user attention.
(Paragraph 0012; emphasis added).
Atkin further teaches that the accessibility information sent from the client to the server is used to provide appropriate formatting of the content provided thereby:
As a result, it would be advantageous to have an improved method, apparatus, and computer instructions for transmitting accessibility information from a client to a server for use in providing the appropriate formatting of documents.
(Paragraph 0013; emphasis added).
Atkin teaches that such content provided by the web server can include applications: 
The Internet also is widely used to transfer applications to users using browsers.  With respect to commerce on the Web, individual consumers and business use the Web to purchase various goods and services.  In offering goods and services, some companies offer goods and services solely on the Web while others use the Web to extend their reach.
(Paragraph 0008; emphasis added).
Users exploring the Web have discovered that the content supported by the HTML document format on the Web was too limited.  Users desire an ability to access applications and programs, but applications were targeted towards specific types of platforms.  As a result, not everyone could access applications or programs.  This deficiency has been minimized though the introduction and use of programs known as "applets", which may be embedded as objects in HTML documents on the Web.  Applets are Java programs that may be transparently downloaded into a browser supporting Java along with HTML pages in which they appear.  These Java programs are network and platform independent.  Applets run the same way regardless of where they originate or what data processing system onto which they are loaded.
(Paragraph 0009).
Accordingly, as can be seen, Atkin teaches providing a form to a user in which the user selects accessibility options, and whereby the selected accessibility options are transmitted back to a web server, which uses the selected options to appropriately format content (e.g. application content) for provision to the user.  Each selected accessibility option can be considered a “sensory parameter adjustment” when given the term’s broadest, most reasonable 
	Further regarding Atkin, on page 10 of the Appeal Brief, the Appellant contests the Examiner's statement that “Atkin teaches a computer implemented method similar to that of claim 1.”  In response the Examiner respectfully submits that the statement is intended to demonstrate similarity between the claims and Atkin only insomuch as previously described: that Atkin teaches detecting sensory parameter adjustments to one or more applications; receiving a selected parameter adjusting set, and applying the selected parameter adjustment set to at least one of the one or more applications (see pages 4-5 of the final rejection).  The statement is not intended to show that Atkin is identical to the claim 1, as is clear by the subsequent introduction of Danninger and Peterson to teach claim limitations lacking from Atkin (see pages 5-6 pf the final rejection).
	As noted, the Appellant argues that Danninger does not count sensory parameter adjustments.  The Appellant particularly argues that the “minimum number” disclosed by Danninger “is described as at least one value that results in traversing a decision tree to find suggested values for other fields” (Appeal Brief page 11, citing paragraph 0010 of Danninger).  The Appellant argues that “[t]he use of the ‘number’ essentially refers to required fields, not a specific number of fields that are counted” and that “[t]here is no express reference in Danninger to actually counting the number of fields as claimed” (Appeal Brief, page 11).
	In response, the Examiner respectfully notes that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  Like noted above, Danninger generally 
The present invention relates to a tool for assisting a user in the completion of online interactive forms.  Specifically, when a user fills in a minimum number of basic fields in an interactive form, the present invention provides proposal values in some or all of the remaining fields based on the information entered by the user.

(Paragraph 0001; emphasis added).
It would have been apparent to one of ordinary skill in the art to ascertain whether the user filled in the minimum number of fields by comparing a count of the number of fields the user actually filled in to a threshold number (i.e. the minimum number).  Accordingly, the Examiner respectfully maintains that Danninger teaches, to one of ordinary skill in the art, counting detected parameter inputs entered into a form, comparing the number of counted parameter inputs to a threshold number of parameter inputs, and providing a parameter set (i.e. filling in the remaining fields) in response to the number of counted parameter inputs exceeding the threshold number.
	As noted above, the Appellant argues that the “minimum number” disclosed by Danninger is at least one value that results in traversing a decision tree to find suggested values for other fields, and that the use of “number” refers to required fields.  Even given such an interpretation, determining whether a user has entered values into all of the one or more required fields so as to traverse the decision tree can be considered counting (e.g. including) parameter inputs and comparing the number of counted parameter inputs to a threshold number of parameter inputs (i.e. required fields).
The Appellant further argues that “Danninger is not related to sensory parameter adjustments, so cannot teach or suggest counting sensory parameter adjustments” (Appeal Brief, page 12).
In response, the Examiner respectfully submits that the fact that claimed parameter adjustments are sensory parameter adjustments is “useful and intelligible only to the human See In re Lowry, 32 F.3d 1579, 1583 (Fed. Cir. 1994) (quoting In re Bernhart, 417 F.2d 1395, 1399 (CCPA 1969)) (distinguishing such claim limitations from claim limitations defining functional characteristics).  There is no particular functionality claimed with respect to the sensory parameters per se.  Accordingly, that the adjustments are sensory parameter adjustments should not be given any patentable weight as this is merely printed matter (non-functional descriptive material).  See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004) (stating that, “[w]here the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability”; finding no functional relationship where the printed matter in no way depends on the substrate and the substrate in no way depends on the printed matter; and holding claimed subject matter anticipated where such printed matter was the only difference between the claimed subject matter and the prior art).
Regardless, the Examiner respectfully submits that the combination of Atkin with Danninger teaches sensory parameter adjustments, and more particularly, counting sensory parameter adjustments.  Particularly, like noted above, Danninger teaches counting detected parameter inputs entered into a form, comparing the number of counted parameter inputs to a threshold number of parameter inputs (i.e. a minimum number of fields), and providing a parameter set (i.e. filling in the remaining fields) in response to the number of counted parameter inputs exceeding the threshold number (see e.g. paragraph 0001).  Like further noted above, Atkin teaches that the parameters entered into a form can be sensory parameter adjustments, which are applied to one or more applications.  As noted in the final rejection (see page 6), it would have been obvious to modify the method taught by Atkin so as to count the detected parameter inputs (i.e. the sensory parameter adjustments) entered into the form, compare the number of counted parameter inputs to a threshold number of parameter inputs, and provide a parameter set (i.e. a sensory parameter adjustment set) in response to the 
The Appellant further argues that, “[i]t is also not seen how one can revise the pop-up window of Atkin with Danninger’s interactive on-line form that is unrelated to parameter selection.”  (Appeal Brief, page 12).  The Appellant notes that the “forms in Danninger are business related forms” whereas the “pop-up window of Atkin allows one to select an option for a parameter adjustment” (Appeal Brief, page 12).
In response, the Examiner respectfully submits that both Atkin and Danninger describe the use of online, web-based forms for receiving information from a user (see e.g. paragraph 0012 of Atkin and paragraph 0001 of Danninger).  Whereas the examples provided by Danninger are business-related, one of ordinary skill in the art would have appreciated that Danninger’s teachings could generally be applied to forms in other contexts, and still provide users the benefit of filling out forms more efficiently.  Regardless, the forms used by Atkin – for receiving sensory parameter adjustments – can also be considered business-related, as they can be associated with web-based commerce applications (see e.g. paragraphs 0006, 0008 and 0012-0013).  The Examiner thus respectfully maintains that it would have been obvious to revise the pop-up window of Atkin, which comprises a form for receiving sensory parameter adjustments, with Danninger’s interactive online form because this would enable a user to more efficiently select sensory parameter adjustments within the pop-up window.

In response, the Examiner respectfully submits that the combination of Peterson with Atkin and Danninger nevertheless provides such teachings.  Like noted, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Particularly, as noted above, Danninger teaches counting detected parameter inputs entered into a form, comparing the number of counted parameter inputs to a threshold number of parameter inputs, and providing a parameter set (i.e. filling in the remaining fields) in response to the number of counted parameter inputs exceeding the threshold number.  Peterson generally teaches instead of providing a single parameter set, prompting the user to select from multiple sets of parameters: when the user fills out a form, the user is prompted to select a parameter set from multiple sets of preconfigured parameters (see e.g. paragraphs 0226-0228 and 0230, and FIGS. 8D and 8E).  As further noted above, Atkin teaches that the parameters entered into a form can be sensory parameter adjustments, which are applied to one or more applications.  It would have been obvious, as is noted above, to modify the method taught by Atkin and Danninger so that, instead of automatically filling in the fields of the form in response to the number of counted sensory parameter adjustments exceeding the threshold number, the user is prompted to select a parameter set (i.e. a parameter adjustment set) from multiple sets of preconfigured parameter sets (i.e. sensory parameter adjustments) like taught 
As noted above, the Appellant further argues that Danninger and Peterson are not analogous art.  The Appellant particularly argues that the technical fields of Danninger and Peterson (i.e. auto-filling of forms) is not in the same field of technology (i.e. adjusting sensory related parameters across one or more applications) of the claimed invention.  The Appellant further argues that auto-filling of forms like taught by Danninger and Peterson is not related to the problem of adjusting application behavior like addressed by the claimed invention.
In response, the Examiner acknowledges that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).  See In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212.  In this case, both Danninger and Peterson provide techniques that enable more efficient input of parameter values (i.e. form field values) (see e.g. paragraphs 0001-0002 and 0009 of Danninger, and paragraph 0006 of Peterson).  Such teachings are considered reasonably pertinent to the particular problem with which the applicants were concerned, e.g., for enabling a user to set values of a plurality of different sensory settings to apply to one or more applications (see e.g. paragraphs 0001-0003 of the instant Application as filed).  Techniques that enable a user to efficiently select and specify a set of values for different form fields, as are taught by Danninger and Peterson, would be relevant to the problem faced by the inventors.  As noted by 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Blaine T. Basom/
Assistant Patent E-xaminer, Art Unit 2173


Conferees:
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173   

                                                                                                                                                                                                     /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.